OPINION
LESLIE, Judge.
Plaintiffs began this action for personal injuries suffered in a three-car automobile accident. Only the issue of liability was *822tried. The jury found defendant Neil Steffi 92% negligent and defendant Klos-terboer 8% negligent. The trial court granted Klosterboer’s motion for judgment notwithstanding the verdict, finding that Steffi alone was negligent. We reverse and order judgment entered in accordance with the jury’s verdict.
FACTS
The accident occurred on June 16, 1978 at 1:30 p.m. on Minnesota Highway 91, several miles south of Chandler, Minnesota. The day was sunny, the pavement dry, and the visibility good. Janice Veld, her husband, and their two children had left their home near Chandler and were traveling south on Highway 91 toward the home of Mr. Veld’s father. Neil Steffi had left his brother’s home in Lake Wilson, Minnesota and was also traveling south on Highway 91. Harry Klosterboer was traveling north on Highway 91.
The night before the accident Neil Steffi attended a community celebration in Lake Wilson. He was drinking very late that night and his blood alcohol content at the time of the accident was still .20 percent. Steffi’s memory of the accident is hazy. Veld and her family were severely injured and have no recollection of the facts of the accident. Klosterboer was killed in the accident. Thus, the paths of the vehicles before and after the impact, the speed of the vehicles, and the points of impact could only be established by circumstantial evidence. Most of this evidence was introduced through plaintiffs’ reconstruction expert, relying on the experienced investigating officer’s reports, photos of the accident site and vehicles, and a review of the scene after the accident.
The circumstantial evidence supported the Velds’ theory of the case. As Steffi was driving south, he pulled out to pass the Velds’ Plymouth Duster and saw Kloster-boer’s Chevrolet oncoming. Steffi slammed on his brakes and turned his car back into the southbound lane. Steffi was unable to slow down enough to avoid the Veld Duster and the front left corner of his car struck the rear right corner of the Duster. Steffi’s car continued on to the southbound lane shoulder and into the ditch. Janice Veld lost control of the Duster as it was pushed forward and across into the northbound lane where it collided head-on with Klosterboer’s Chevrolet. Both the Chevrolet and the Duster came to rest at about the point of impact. The Chevrolet still had at least three if not all four wheels in the northbound lane.
ISSUE
Did the trial court err in granting a judgment notwithstanding the verdict?
ANALYSIS
When deciding a motion for judgment n.o.v., a trial court should accept the view of the evidence most favorable to the verdict and draw all inferences reasonably supported by that evidence. Filas v. Daher, 300 Minn. 137, 139, 218 N.W.2d 467, 469 (1974). Only if no competent evidence reasonably supports the verdict should the motion be granted. Conover v. Northern States Power Co., 313 N.W.2d 397, 401 (Minn.1981).
Appellants claim that the evidence supports several inferences that Kloster-boer negligently contributed to cause the accident. Respondent administrator for Klosterboer’s estate contends none of those inferences is reasonably supported by the evidence. We need not discuss each inference because the law requires only one reasonable inference.
The accident reconstruction expert, Myron Lofgren, estimated the speeds of the three vehicles at several critical moments before and between the two collisions. He estimated that Klosterboer was traveling at 54 to 56 miles per hour when he began braking. From this estimate and others Lofgren calculated that Klosterboer began braking about ¾ of a second after Steffi’s car struck the Veld’s. Chevrolet, the “first collision.” Lofgren indicated that ¾ of a second is the average time in which persons are able to react.
*823Although this evidence alone does not support the jury’s verdict, tire marks from Steffi’s car in the northbound lane showed Steffi recognized and reacted to the emergency one second before the first collision and one and ¾ seconds before Klosterboer reacted. From this evidence the jury could reasonably infer that Steffi’s vehicle was in the northbound lane creating the emergency situation two to three seconds before Steffi began braking and 3¾ to 4¾ seconds before Klosterboer began braking. Viewing the evidence in this light, the jury may have concluded that Klosterboer was negligent in not braking earlier or driving into the gently sloping shoulder and ditch to his right.
We recognize that the jury’s verdict holds Klosterboer partially responsible for an accident resulting from an emergency not of his making. The Minnesota Supreme Court has long accepted such holdings:
In numerous of our decisions we have held that the driver of an automobile on his own right side of the road must exercise due care to avoid collisions with other vehicles, even with those on his side of the road, and that, while he may assume that an approaching vehicle on his side of the road will turn and get on its right side, he will not be permitted to act on the assumption where the factual basis for it has disappeared, as, for example, where it becomes apparent that the driver on the wrong side of the street either will not or cannot turn back to his right side.



The rule is that it is the duty of the driver of an automobile on the right side of the road meeting another automobile on the same side to exercise due care to avoid a collision.
Kapla v. Lehti, 225 Minn. 325, 334-35, 30 N.W.2d 685, 691 (1948). See Coble v. Lacey, 252 Minn. 423, 431, 90 N.W.2d 314, 320-21 (1958). Cf. Boraas v. Carlson, 267 Minn. 478, 482, 127 N.W.2d 439, 441-42 (1964). Whether a driver met the duty is a question of fact. Rome v. Rome, 307 Minn. 207, 209, 239 N.W.2d 232, 233 (1976); Kapla v. Lehti, 225 Minn. at 335, 30 N.W.2d at 691; Hinman v. Gould, 205 Minn. 377, 381, 286 N.W. 364, 366 (1939).
The trial court correctly submitted the question of Klosterboer’s negligence to the jury. Despite evidence that Steffi’s negligence placed all parties in jeopardy, reasonable people could still disagree whether Klosterboer negligently contributed by failing to avoid or diminish the consequences of the accident. Consistent with the evidence, the jury’s verdict assigned 92% of the comparative negligence to Steffl, and only 8% to Klosterboer. In view of the deference given to jury findings, Bray v. Chicago, Rhode Island & Pacific Railroad, 305 Minn. 31, 36, 232 N.W.2d 97, 100 (1975), we uphold this jury’s findings.
DECISION
We hold the trial court erred by granting the motion for judgment n.o.v.
Reversed.
POPOVICH, C.J., and WOZNIAK and LANSING, JJ., dissent.